DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 8/29/22 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 21, 28, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al US Patent Pub. 2018/0344457A1.
Gross et al discloses a transcatheter valve prosthesis comprising: a stent (30) having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve; a prosthetic valve component (660’, see Fig. 28D) disposed within and secured to the stent; and a centering mechanism coupled to and encircling an outer surface of the stent, the centering mechanism (40) having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve, wherein the centering mechanism includes a centering ring (see Fig. below) that is self-expanding and has an expanded diameter in the expanded configuration that is greater than an expanded diameter of the stent in the expanded configuration and a plurality of spokes (see Fig. below) that are self-expanding and radially extend between the stent and the centering ring in the expanded configuration, and wherein the centering mechanism in the expanded configuration has a flat profile that extends transverse with respect to a longitudinal axis of the transcatheter valve prosthesis.

    PNG
    media_image1.png
    283
    481
    media_image1.png
    Greyscale

	Regarding claim 3, see Figs. 1G and 1H.
	Regarding claims 4 and 28, see element 41 as the skirt.
	Regarding claims 5 and 29, see element 220 as disclosing fabric and pericardial tissue.
	Regarding claim 31, the Examiner interpreted the rigid struts of the plurality of spokes (see above) as a strand of material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al US Patent Pub. 2018/0344457A1.
	Gross et al discloses the invention substantially as claimed.  However, Gross et al does not disclose spokes having thickness between 0.01 inches and 0.2 inches and wherein the centering mechanism includes exactly eight spokes.
	Regarding the thickness, paragraph 580 discloses a skirt thickness of less than 5mm, therefore as shown in figure 72A, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness between 0.01 to 0.2inches, since it has been held that finding an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 30, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the amount of spokes of the Gross et al with 8 spokes because Applicant has not disclosed that a specific amount of spokes provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the unknown number of spokes of the Gross et al reference because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Gross et al reference to obtain the invention as specified in claim 30.

Allowable Subject Matter
Claims 2 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        10/7/22